Title: John Adams’ Service in the Continental Congress
From: 
To: 

In his final months of service in the congress, JA served on 26 committees, acting as chairman for 8 of them, and for most of the period he continued to act as president of the Board of War and as a member of the Committee on Appeals. From all this committee work, only two reports in JA’s hand have been found; they are printed below in their appropriate chronological order. Here, as with lists given before, the intention is to demonstrate the variety of tasks to which JA was assigned and to indicate with whom he worked.  
     
       Samuel Chase, James Wilson, JA, who had not yet returned to the congress (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:9).
      To consider the form of a commission to Benjamin Franklin (the Committee of Secret Correspondence had brought in a draft; it was read, debated, and recommitted to this committee).
      Reported and resolution adopted: 2 Jan.; report not found (same, 7:10).
     
     
       JA, Roger Sherman, Samuel Chase (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:89).
      To consider a petition from Edward Southouse (n.d., no text).
      Report not found.
     
     
       Richard Henry Lee, James Wilson, Samuel Chase, JA, Roger Sherman (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:93–94).
      To consider proceedings of the committees of the four New England states (on price control), which were under consideration and reported by the Committee of the Whole.
      Reported and report tabled: 6 Feb. (same, 7:97).
      Reported and report discussed (with report of the Committee of the Whole): 12, 13 Feb. (same, 7:111–112, 118).
      Report recommitted: 14 Feb. (same, 7:121).
      Reported and resolutions adopted: 15 Feb.; report not found (same, 7:124–125).
     
     
       JA, Richard Henry Lee, Jonathan Dickinson Sergeant, Roger Sherman, Thomas Heyward (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:95).
      To consider a motion made by Abraham Clark on Washington’s Proclamation of 25 January (text of motion in Journal).
      Reported and report tabled: 27 Feb.; report in JA’s hand (same, 7:165–166; PCC, No. 36, I, f. 5, printed below).
     
     
       Thomas Heyward, JA, John Witherspoon, Richard Henry Lee, Samuel Adams (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:127).
      To consider revising the regulations of the post office, and report a plan so as “to render the conveyance of intelligence more expeditious and certain.”
      Reported and report tabled: 25 Feb.; report in Thomas Heyward’s hand (same, 7:153–154; PCC, No. 61, f. 445).
      Reported and resolutions adopted: 12 April; report not found (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:258).
      Reported and resolutions adopted: 12 May; report in R. H. Lee’s hand (same, 7:346, 347; PCC, No. 61, f. 449).
      Reported and resolutions adopted: 17 Oct.; report in R. H. Lee’s hand (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:816–817; PCC, No. 61, f. 443).
     
     
       JA, George Read, Thomas Burke (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:172).
      To be added to the standing committee for hearing appeals (see same, 7:75 for original committee appointed 30 Jan.).
     
     
       James Wilson, JA, Roger Sherman (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:203).
      To consider a letter of 20 March (on riotous behavior of some American soldiers) with enclosures from the committee of Lancaster to the Pennsylvania delegates.
      Reported and resolution adopted: 29 March; report in James Wilson’s hand (same, 7:208; PCC, No. 20, II, f. 7).
     
     
       Elbridge Gerry, Thomas Burke, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:219).
      To revise Dr. Shippen’s plan for the regulating of the hospital.
      Reported and report debated: 4, 5 April (same, 7:225, 227).
      Resolutions passed: 7 April; report in Thomas Burke’s hand (same, 7:231–237; PCC, No. 22, f. 19).
      Further resolutions passed: 8 April; two paragraphs of report in James Wilson’s hand (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:244–245; PCC, No. 22, f. 26½).
     
     
       James Wilson, George Clymer, Richard Henry Lee, Abraham Clark, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:246–247).
      To confer with officials on the subject of possible enemy attack in Pennsylvania.
      Reported and resolutions passed: 10 April (same, 7:250–251).
      Other duty assigned 10 April: to write a draft letter to Washington, outlining the reasons that induced the congress to pass the above resolutions (same, 7:251; Dft in R. H. Lee’s hand [PPAmP]). A letter, dated 10 April, signed by these committee members was offered for sale by Dodd, Mead & Co., 1899.
     
     
       JA, Daniel Roberdeau, James Wilson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:266).
      To consider the proper reward to offer for destroying or capturing the enemy’s ships.
      Report not found.
     
     
       William Duer, JA, Benjamin Rumsey (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:314).
      To confer with the executive power of Pennsylvania on general affairs of state.
      Report not found.
     
     
       James Wilson, JA, Richard Henry Lee (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 7:318).
      To inquire into the laws and customs regarding the neutrality of nations and report on whether the conduct of Portugal is a breach of neutrality and justifies acts of hostilities against its subjects.
      Report not found.
     
     
       William Duer, JA, Arthur Middleton (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:414).
      To confer with the Pennsylvania Board of War and evaluate the prospects for the defenses at Billingsport.
      Reported and report tabled: 10 June; report not found (same, 8:451).
      Resolutions adopted: 11 June (same, 8:451–452).
     
     
       Daniel Roberdeau, JA, Jonathan Bayard Smith (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:536).
      To consider a petition from the Rev. Francis Allison, John Ewing, and William Marshall on printing an edition of the Bible.
      Reported and resolution passed: 11 Sept.; report in Daniel Roberdeau’s hand (same, 8:733–735; PCC, No. 28, f. 203).
     
     
     
       Thomas Heyward, JA, James Lovell (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:553, 554).
      To communicate the congress’ resolution to Philippe Tronson du Coudray on his agreement with Silas Deane and his rank.
      Reported verbally: 17 July (same, 8:558).
      Other duties assigned 17 July: to consider the situation of Du Coudray (same).
      Robert Morris, James Wilson added to the committee: 17 July (same).
      Reported and report tabled: 21 July; report in Thomas Heyward’s hand (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:569; PCC, No. 19, II, f. 137).
     
     
       Henry Laurens, JA, Eliphalet Dyer, Daniel Roberdeau, Nathaniel Folsom (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:596).
      To report on the mode of conducting the inquiry into the evacuation of Ticonderoga and Fort Independence and on the conduct of the officers there.
      Reported and report tabled: 19 Aug. (same, 8:653).
      Report recommitted: 20 Aug. (same, 8:659).
      Report debated and resolutions passed: 23, 25, 27 Aug.; report in Henry Laurens’ hand (same, 8:668–669, 674–675, 681–686; PCC, No. 29, f. 261).
      Resolutions ordered published: 28 Aug. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:688; see Pennsylvania Gazette, 3 Sept.).
     
     
       Henry Laurens, James Wilson, JA, James Duane, Richard Law (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:599).
      To consider the state of the Northern Department; confer with Gen. Washington; and consider a letter of 28 July from Gov. Jonathan Trumbull.
      Reported and resolutions passed: 3 Aug.; report not found (same, 8:600–601).
      Other duties assigned 4 Aug.: to consider part of a letter of 3 Aug. from Gen. Washington asking to be excused from naming a general to replace Schuyler (same, 8:603–604).
      Reported and resolutions passed: 5 Aug.; report in James Duane’s hand (same, 8:614; PCC, No. 21, f. 115).
     
     
       William Duer, Richard Henry Lee, James Wilson, JA, Samuel Chase (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:648).
      To consider the state of the western frontiers and the Northern Department.
      Reported partially and resolution passed: 16 Aug.; report not found (same, 8:649).
      Other duties assigned 18 Aug.: to consider those parts of the public letters that relate to the Northern Department (same, 8:649–650).
      Reported and resolutions passed: 20 Aug.; report not found (same, 8:659).
     
     
       Henry Laurens, Richard Henry Lee, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:688).
      To collect evidence and facts on the evacuation of Ticonderoga and Fort Independence. (See Laurens and others, to Joseph Trumbull, 5 Sept. [below].)
      Letter from Lt. Col. Hale referred: 2 Oct. (same, 8:758).
      Portion of a letter from Gen. Schuyler referred: 9 Oct. (same, 9:786–787).
      Francis Dana, John Witherspoon, William Ellery added to the committee: 26 Dec. (same, 9:1053).
      James Lovell (in place of Dana) added to the committee: 20 Jan. 1778 (same, 10:66).
      James Smith added to the committee: 27 Jan. (same, 10:93).
      Reported and resolutions passed: 5 Feb. 1778; report in Henry Laurens’ hand (same, 10:125; PCC, No. 29, f. 26).
     
     
       JA, William Duer, Richard Henry Lee (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:688–689).
      To consider two letters from Gen. Sullivan with enclosures of various Quaker letters and documents.
      Reported and resolutions passed: 28 Aug.; report in William Duer’s hand (same, 8:695; PCC, No. 19, V, f. 439½).
      Other duties assigned 3 Sept.: to consider letters and papers found in the possession of some Quakers taken into custody (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:708).
      Reported and consideration postponed: 5 Sept.; report not found (same, 8:713, 714).
      Orders issued: 6 Sept. (same, 8:718). See Thomas McKean to JA, 19 Sept. 1777 (below).
     
     
       JA, Richard Henry Lee, William Duer, Elbridge Gerry, James Wilson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:719, 720).
      To consider a letter of 1 September from Gov. Trumbull complaining about slowness in getting the Journals printed (Adams Papers).
      No report found.
     
     
       JA, Samuel Chase, Joseph Jones (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:732–733).
      To consider a motion on regulations for officers receiving rations in messes.
      Report not found.
     
     
       Richard Henry Lee, JA, Samuel Chase (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:783).
      To consider a resolution to prevent intercourse between towns held by the enemy and inhabitants of the country.
      Reported and resolutions passed: 8 Oct.; report not found (same, 9:784–785).
     
     
       JA, James Duane, William Williams (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:788).
      To consider a memorial from and papers on George McIntosh of Georgia.
      Reported and resolution passed: 10 Oct.; report in JA’s hand (same, 9:789–790; PCC, No. 19, IV, f. 23–24; printed below).
     
     
       Richard Henry Lee, JA, Elbridge Gerry (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:859).
      To consider a motion for directing the future operations of Gen. Gates.
      
      Reported and report recommitted: 4 Nov. (a canceled resolution is printed, same, 9:863).
      William Duer added to the committee: 4 Nov. (same).
      Reported and resolutions passed: 5 Nov.; report not found (same, 9:864–868).
     
     
       JA, James Duane, Joseph Jones, Richard Henry Lee (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:871).
      To consider a motion respecting the convention of Saratoga and a letter from Gen. Heath of 25 October.
      Reported and resolutions passed: 8 Nov.; report not found (same, 9:880–882).
      Ordered to sit again: 8 Nov. (same, 9:882).
     
    